Citation Nr: 1223715	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-35 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied the Veteran's claim for service connection for hearing loss.

On the Veteran's VA Form 9 Substantive Appeal, he requested a hearing at a local VA office before a member of the Board.  Simultaneously, the Veteran filed a request for a hearing before an officer of the Indianapolis RO.  The Veteran was scheduled for a May 2009 hearing before a Decision Review Officer (DRO) at the RO; on the date of the DRO hearing, the Veteran clarified in writing that he did not intend to request a hearing before a member of the Board, and he withdrew his request in that regard.  As such, the Veteran is deemed to have withdrawn his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2011).  A transcript of the May 2009 hearing is associated with the claims file, and has been considered in conjunction with this decision.

The Board has considered the Veteran's Virtual VA file in the adjudication of this appeal.


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability under VA standards.



CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and and an October 2007 audio examination.  The Veteran's statements in support of the claim are of record, including a transcript of testimony provided at a May 15, 2009 DRO at the Indianapolis RO; the Veteran's request for a hearing before a member of the Board was timely withdrawn.  

Concerning the May 2009 DRO hearing, the hearing officer had specific duties under 38 C.F.R. § 3.103(c)(2), with which the DRO failed to comply.  Under section 3.103(c)(2), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the Veteran may have overlooked and which would be of advantage to his position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.  

While the May 2009 hearing officer did not comply with either of these two duties, the Board finds that the deficiencies constituted harmless error, and no prejudice exists to the Veteran.  

Initially, the Veteran's representative addressed the issue on appeal during the hearing, including the reason the claim was denied by the RO, and elicited testimony in support of his claim.  The representative addressed all material service connection requirements: in-service noise exposure (and the lack of post-service noise exposure), the timing of his alleged loss of hearing, and the status of his current hearing loss, i.e., whether he has a current disability.  The issue of a medical nexus, or competent lay nexus, was not relevant, as, discussed further below, the Veteran does not have a hearing loss disability that could be related to service.  While clearly the representative is not in the role of the DRO during the hearing, the representative elicited the same testimony that could have been brought forth by the DRO.  

Also, the Veteran asked the DRO during the hearing if he could submit additional evidence, specifically, by obtaining a non-VA opinion concerning his claimed hearing loss disability, and whether he could have that evidence considered on appeal; the DRO acknowledged that the Veteran could do so.  Thus, the Veteran had actual knowledge of the type of evidence he could submit in support of his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), overruled on other grounds by 444 F.3d 1328 (Fed. Cir. 2006).

Further, in Bryant, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA medical examination, and there was no indication that the appellant had any additional information to submit.  Id. at 498-99.  Similarly, in this case the Veteran's claim has been fully developed, to include obtaining his VA treatment records and providing a VA examination for his hearing loss, the report of which completely addresses his claimed disability.  The Veteran has not identified any additional information or evidence relevant to his claim.  Thus, the outcome of the claim has not been affected with respect to any error in explaining the outstanding issue, and therefore no prejudice exists.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 406-07 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case); Mayfield, 19 Vet. App. at 122.

As to the duty to suggest evidence that may have been overlooked, the Veteran did not raise any new issues pertaining to his claim at the hearing.  See Bryant, 23 Vet. App. at 496-98.  There is no indication of any other outstanding evidence that may have been overlooked.  See id.  Therefore, there was no need to suggest the submission of evidence missing from the record.  See id.  

More importantly with regard to prejudice, as discussed infra, the October 2007 VA examination report shows that the Veteran does not have a hearing loss disability under 38 C.F.R. § 3.385; as such, service connection for hearing loss cannot be warranted, regardless of the actions of the DRO during the hearing.

As such, the Board finds that to the extent there was any deficiency in the May 2009 DRO hearing under 38 C.F.R. § 3.103(c)(2), such error was harmless and has not prejudiced the Veteran's claim.  See id.

The Board has carefully reviewed the Veteran's and his representative's statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran's representative asserted in a June 2012 statement that, because the Veteran's last audiometry examination was conducted in October 2007, the evidence of record is "stale."  The representative cited Green v. Derwinski, 1 Vet. App. 121, 124 (1991), for the proposition that the duty to assist "includes the conduct of a thorough and contemporaneous medical examination . . . ."  The Board acknowledges that this examination is nearly five years old, but there is nothing in the record to suggest that the examination is not an accurate account of the Veteran's hearing ability.  While the representative has cited the age of the examination, neither the representative nor the Veteran has reported, at any time during his claim or appeal, that his hearing ability has worsened.  There is also no indication in the medical records of any worsening.  The fact that time has passed since the previous examination is insufficient, in itself, to warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  As such, a new examination is not necessary to properly determine whether the Veteran is entitled to service connection for hearing loss.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 310 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran claims that he has hearing loss due to noise exposure during his period of active service, which included noise from generators and large engines.

The determination of whether a Veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims (Court) has held that "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Court explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  The Court also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's service treatment records show that on separation from service, the Veteran's hearing thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
--
10
LEFT
5
0
0
--
5

Service treatment records generally do not document that the Veteran's hearing loss ever reached the "disability" level under 38 C.F.R. § 3.385, that the Veteran ever had a hearing threshold of 20 decibels or greater in either ear at any frequency level, or that the Veteran made complaints of, or received treatment for, hearing loss.

During his October 2007 VA examination, the Veteran reported exposure to noise from vehicle motors and generators while in service.  The hearing threshold test results, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
AVERAGE
RIGHT
5
10
5
10
15
10
LEFT
10
10
5
15
10
10

The Veteran's CNC speech discrimination scores were 100 percent bilaterally.  The Veteran's threshold averages were 10 dB in both the right and left ears.

The examiner found the Veteran's hearing was within normal limits bilaterally.  Based on these test results, the Veteran does not meet the impaired hearing threshold of 40 decibels or greater in either ear, the threshold for at least three frequencies of 26 decibels or greater, or the threshold of a speech recognition score of less than 94 percent to qualify as a "disability" under VA standards.  38 C.F.R. § 3.385.

The VA medical records do not document complaints of, or treatment for, bilateral hearing loss.

At a May 2009 DRO hearing, the Veteran stated that he was exposed to noise from generators and "deuce-and-a-half" trucks, and that he did not wear hearing protection in service.  The Veteran testified that he currently has difficulty hearing the television, and noises that are normal to him are loud to other people.  He has difficulty hearing others unless he is in a quiet environment.  His difficulty hearing started a few years after service.  

The Veteran's hearing loss does not rise to the level of a "disability" under 38 C.F.R. § 3.385.  As such, the Veteran's hearing is not found to be within the auditory thresholds necessary to qualify as hearing loss under VA standards.

Furthermore, even if the Veteran's hearing loss had reached the level of a "disability" under VA standards, there is no medical evidence of record finding a connection between the Veteran's bilateral hearing loss and his service.  The Veteran does not indicate that his hearing loss has been chronic since service.

The Board has considered the Veteran's statements that he has a current disability, and that his disability began a few years after service.  While the Veteran is competent to say that his hearing is worse than it was at the time of his entry into active service, and his testimony in this regard is credible, he is not competent to medically diagnose himself with hearing loss that meets the standards required in 38 C.F.R. § 3.385.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  The Veteran is not competent to provide the medical diagnosis, and a medical professional has not determined that he has a hearing loss "disability" by VA standards.  As such, the Veteran's lay assertions are neither competent nor sufficient to relate a hearing loss disability to his active service.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


